Citation Nr: 1410140	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for post traumatic arthritis of the lumbar and cervical spines.  

2.  Entitlement to service connection for post traumatic arthritis of the lumbar and cervical spines (now claimed as stenosis).  

3.  Entitlement to service connection for multiple sclerosis.  

4.  Entitlement to service connection for neuropathy, left lower extremity.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims files associated with the Veteran's claim.  A review of the documents in the electronic files reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  

The issues of service connection for multiple sclerosis, left leg neuropathy, and post traumatic arthritis of the lumbar and cervical spines are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied the Veteran's claim for service connection for post traumatic arthritis of the lumbar and cervical spines.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the June 1998 rating decision relates to the basis for the prior denial of the claim for service connection for post traumatic arthritis of the lumbar and cervical spines.   
CONCLUSIONS OF LAW

1.  The June 1998 decision that denied the claim for service connection for post traumatic arthritis of the lumbar and cervical spines is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the June 1998 decision is new and material and the claim for service connection for post traumatic arthritis of the lumbar and cervical spines is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  8 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, as the Board is granting the only claims being decided herein, further discussion of the VCAA is unnecessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

In June 1998, the RO denied the Veteran's claim for service connection for post traumatic arthritis of the lumbar and cervical spines.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In its June 1998 denial, the RO denied the claim on the basis that there was no evidence that the post traumatic arthritis of the lumbar and cervical spines were incurred in or aggravated by service.  

The evidence of record at the time of the denial included the Veteran's lay statements, the Veteran's separation physical and report of medical history from service that revealed he had a normal spine, and a February 1998 VA examination report that included the Veteran's report of a back injury during service that resulted in hospitalization and six months of physical therapy followed by five months of light duty.  The Board notes that the RO indicated that the location of the Veteran's complete service medical records were not available for review.  

The evidence added to the record since the June 1998 denial included the Veteran's lay statements, buddy statements, and private treatment records.  The Veteran's lay statements and wife's statement indicate that the Veteran may have had spine abnormalities, to include abnormal gait, since separation from service.  

Based on the above evidence, the Board finds that new and material evidence has been received to reopen the claim.  This evidence is new in that it was not of record at the time of the June 1998 decision.  The evidence is also material because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran had spine abnormalities and back problems, manifested by abnormal gait, that were incurred in service.   

In sum, the Board finds that the evidence received since the June 1998 decision warrants a reopening of the Veteran's claim of service connection for post traumatic arthritis of the lumbar and cervical spines as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

The application to reopen the claim for service connection for post traumatic arthritis of the lumbar and cervical spines is granted.  
REMAND

The RO denied reopening of the claim of service connection for post traumatic arthritis of the lumbar and cervical spines and did not consider the underlying merits of the claim.  As the Board has granted the application to reopen, it cannot consider the merits of the claim unless it finds that the Veteran would not be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010) (citing 38 U.S.C.A. § 7104(a)); see also id. at 403 (when the Board reopens a claim after the RO has denied reopening, the Board generally should remand the claim to the RO to consider the evidence and render a new decision).  The Board cannot so find for the following reasons.  

Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board notes that the threshold for finding that the disability may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

In this case, the Veteran reported an in-service back injury that resulted in hospitalization, physical therapy, and light duty.  Although the Veteran's private treatment records relate the Veteran's degenerative joint disease to his claimed multiple sclerosis, there is competent evidence of a current disability, an injury in service, and evidence of manifestation of the disability immediately after separation.  The Board therefore finds that a VA examination as to the etiology of the Veteran's lumbar and cervical spine disabilities, to include post traumatic arthritis of the lumbar and cervical spines, is necessary.  

In regard to the left leg neuropathy, the Board finds that it is inextricably intertwined with the claim of service connection for post traumatic arthritis of the lumbar spine and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

In regard to the multiple sclerosis, the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed disease.  After a review of the record, the Board finds that a VA examination is warranted.  McLendon, 20 Vet. App. at 79, 81.  

As the claims file indicates that the Veteran started to receive treatment from VA for his claimed multiple sclerosis, the RO should obtain and associate with the claims file the outstanding VA treatment records.  The Board also notes that although Veteran's service treatment records are unavailable, the RO should obtain and associate with the claims file a copy of the Veteran's service personnel records, to include his 201 File.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran so he can identify any healthcare provider who has treated him for the claimed multiple sclerosis, lumbar and cervical spine disabilities, and left leg neuropathy.  After securing any necessary authorization, the RO should obtain copies of any identified records not already contained in the claims file, to include any outstanding VA treatment records.

The RO should also take appropriate action to obtain the Veteran's service personnel records, to include his 201 File.  

2.  The RO should then schedule the Veteran for a VA examination with a neurologist to determine the nature and likely etiology of the claimed multiple sclerosis and neuropathy of the left leg.  The examiner should specifically confirm that he or she is a neurologist.  

The examiner is requested to review the claims file, including the Veteran's service treatment records, private treatment records, lay assertions, and a copy of this 
Remand.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Based on a review of the entire record, the examiner should provide the following opinions:

A)  Determine whether the Veteran has clinically diagnosable multiple sclerosis.  

The examiner should address the Veteran's private treatment records; particularly, the January 2008 diagnosis of multiple sclerosis from the Veteran's private neurologist, Dr. C.M.

The examiner should also address the findings from the February 1998 VA examination report.   

B)  If the Veteran has a confirmed diagnosis of multiple sclerosis, the examiner should determine when the earliest symptoms attributable to the multiple sclerosis manifested.  

C)  To the extent possible, the examiner should opine as to whether it would be expected to seek treatment or evaluation for the symptoms described by the Veteran and his spouse after he separated from service; specifically the symptoms described by the Veteran's wife in her June 2010 statement.   

D)  The examiner should also provide an opinion as to what is the likely etiology (a 50 percent probability or greater) of the claimed neuropathy of the left leg.  

The examiner should be advised that the Veteran is competent to report symptoms and treatment, and his reports must be taken into account in formulating the requested opinions.  

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  The RO should schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's lumbar and cervical spine disabilities, to include post traumatic arthritis of the lumbar and cervical spines.  

The examiner is requested to review the claims file, including the Veteran's service treatment records, private treatment records, lay assertions, and a copy of this 
Remand.  

Based on a review of the entire record, the examiner should provide the following opinions:

A)  Whether it is at least as likely as not (a 50 percent or greater probability) that the current lumbar spine disability, to include post traumatic arthritis and lumbar stenosis, is related to service or manifested within one year of the January 1967 separation from service.  With regard to manifestation within one year of service, the question refers to whether there were any symptoms indicative of the arthritis that manifested later, and does not require a diagnosis during that time period.  

B)  Whether it is at least as likely as not (a 50 percent or greater probability) that the current cervical spine disability, to include post traumatic arthritis and stenosis, is related to service or manifested within one year of the January 1967 separation from service.  With regard to manifestation within one year of service, the question refers to whether there were any symptoms indicative of the arthritis that manifested later, and does not require a diagnosis during that time period.  

The examiner should be advised that the Veteran is competent to report symptoms and treatment, and his reports must be taken into account in formulating the requested opinion.  

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains less than fully favorable to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC) and given an opportunity to respond thereto.  

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


